ORDER
PER CURIAM.
Lonnie Moss (“Movant”) appeals from the denial of his Rule 29.15 motion for post-eonviction relief without an evidentia-ry hearing. Movant contends the motion court erred in denying his Rule 29.15 motion without an evidentiary hearing because he alleged facts showing that his trial counsel was ineffective for failing to properly challenge the trial court’s exclusion of a store detention policy while cross-examining the security guard witness.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court’s findings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).